Citation Nr: 1119733	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-39 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to December 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a psychiatric disorder.  Through his statements, he alleges that he developed an acquired psychiatric disorder.  He contends that he incurred a psychiatric disorder as a result of his early separation from military service.

Based upon a review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claim therein and the case must be remanded.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

Congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

The Veteran's contentions herein relate to the circumstances surrounding his early separation from military service.  Accordingly, the Board finds that the RO should attempt to obtain the Veteran's complete service personnel records file.  

In January 2007, a VA psychiatric examination was conducted.  The report of this examination concluded with a diagnosis of depressive disorder, not otherwise specified.  The VA examiner opined that this condition was not in any way related to the Veteran's military service.  The VA examiner further opined that this condition was not related to the Veteran's mental deficiency, which was noted in his military service records.  Finally, the VA examiner opined that the Veteran's mental deficiency was, "most unlikely not as a result of his military service but rather a preexisting condition that dates back to his early years of life."  

An October 2008 private treatment report from J.H., M.S.W., L.C.S.W., noted that the Veteran had dysthymic disorder and alcohol addiction, partial recovery.  It also noted that the Veteran displayed characteristics of diminished cognitive capacity, but that his work history indicated that he had worked in positions requiring a higher level of functioning than he current has.  The private examiner noted that the Veteran experienced psychological harm relating to the manner in which he was discharged from the Army.  The Veteran also reported having consistent thoughts and feelings of low self-esteem due to his discharge from the Army.

After reviewing the evidence of record, the Board concludes that a new VA examination is necessary to clarify the Veteran's current psychiatric status, and whether any current psychiatric disorder found is related to his military service.  While noting that the Veteran's current mental deficiency preexisted his military service, the VA examiner in January 2007 did not discuss whether this condition was congenital or not, and did not address whether it had been aggravated beyond its normal course by the Veteran's military service.  As noted above, the Veteran contends that he developed a psychiatric disorder as a result of his early separation from military service.  The October 2008 private treatment reported noted the Veteran's history of consistent thoughts and feeling of low self-esteem due to his discharge from the Army.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (stating that a layperson can provide an account of symptoms but not a diagnosis that requires medical knowledge); see also Jandreau, 492 at 1376-77.  The private examiner also noted that the Veteran experienced psychological harm when he was discharged from military service.  Accordingly, the RO should, with the required assistance of the Veteran, attempt to obtain the Veteran's updated psychiatric treatment records, and then schedule him for the appropriate VA examination to further clarify these issues relating to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  


Accordingly, the claim is remanded for the following actions:

1.  The RO must attempt to obtain the Veteran's complete service personnel records file.  The claims folder should document the efforts made to obtain these records along with any negative responses.  If the service personnel records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated or examined him for a psychiatric disorder since October 2008.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination he may identify.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded the appropriate VA examination to determine the existence and etiology of any current psychiatric disorder found.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post service treatment records, as well as the Veteran's lay statements, the examiner must provide an opinion as to whether the Veteran's currently has a psychiatric disorder.  For each condition identified, the VA examiner should indicate whether the condition is a congenital or developmental abnormality; if so, the VA examiner should provide an opinion as to whether it has been aggravated by a superimposed disease or injury during service.  It the condition identified is not a congenital or developmental abnormality, the VA examiner should provide an opinion as to whether it was caused by or aggravated by the Veteran's military service.  A complete rationale for all opinions must be provided.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claim for entitlement to service connection for an acquired psychiatric disorder.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


